UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF NORTH CAROL|NA
WESTERN D|V|S|ON

NO. 5108-CR-282-FL

UN|TED STATES OF AMER|CA

v. ORDER

JAMAL MONTA WATSON

 

This matter comes before the Court on the Offlce of the Federa| Pub|ic Defender’s
motion to continue the defendant’s hearing. The Court has reviewed the motion. For the
reasons stated therein, the revocation hearing in the above captioned matter is continued until
Monday, June 24, 2019, at 9:30 a.m. at New Bem. The Court finds the ends ofjustice served
by the granting of this continuance outweigh the best interests of the public and the defendant
in a speedy tria|. The period of delay necessitated by this continuance is excluded from speedy

trial computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

This the 22nd day of Apri|, 2019.

 

@zi;vvé. FLANAG/'\N%
Unit d States District Judge

